Opinion
issued November 10, 2011.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01-11-00299-CV
 

 
KLENTON T. MCLEMORE, III, Appellant
 
V.
 
SUNNYWOOD ESTATES, LLC AND HOMEWOOD
FAMILY PARTNERS, LP, Appellees
 

 
On Appeal from the 151st
District Court
Harris County, Texas
Trial Court Cause No. 2009-42278
 

 
MEMORANDUM
OPINION




Appellant Klenton T. McLemore, III has failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.